Case 8:19-cv-02176-JLS-ADS Document 25 Filed 07/20/20 Page 1 of 2 Page ID #:136



  1
  2
  3
  4                                                               JS-6
  5
  6
  7                          UNITED STATES DISTRICT COURT
  8                      CENTRAL DISTRICT OF CALIFORNIA
  9   JAMES RUTHERFORD, an
      individual,                         Case No.: 8:19-cv-02176-JLS-ADS
 10
                Plaintiff,
 11
                                          Judgment
 12   v.
 13
 14   SHARON KELSCH, as an
      individual and trustee of THE
 15   SHARON KELSCH FAMILY
 16   TRUST, U/T/A dated March 29,
      2010; and DOES 1-10, inclusive,
 17
 18             Defendants.

 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 8:19-cv-02176-JLS-ADS Document 25 Filed 07/20/20 Page 2 of 2 Page ID #:137
